Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Beulah Johnson appeals the district court’s order granting Defendants’ summary judgment motion on her claims alleging employment discrimination, in violation of Title VII of the Civil Rights Act of 1964, as amended, 42 U.S.C. §§ 2000e to 2000e-17 (2006) (“Title VII”), 42 U.S.C. § 1981 (2006), and the Age Discrimination in Employment Act of 1967, as amended, 29 U.S.C. §§ 621 to 634 (2006), as well as her Title VII retaliation and state tort claims. We have reviewed the record and find no reversible error. Accordingly, we affirm the district court’s order. Johnson v. KMart Corp., No. 5:07-cv-00084-BR, 2008 WL 4346450 (E.D.N.C. Sept. 17, 2008). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.